UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 25, 2007 Sterling Banks, Inc. (Exact Name of Registrant as Specified in Charter) New Jersey 333-133649 20-4647587 (State or Other Jurisdiction of (Commission File (I.R.S. Employer Incorporation) Number ) Identification No.) 3100 Route 38 Mount Laurel, New Jersey 08054 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (856) 273-5900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 25, 2007, the Board of Directors of Sterling Banks, Inc. (the “Company”) approved amendments (the “Amendments”) to certain provisions of Section 8 of the bylaws of the Company, effective as of such date.The purpose of the Amendments was to enable to the Company comply with Nasdaq Marketplace Rule 4350(l)(2), whichrequires that Nasdaq-listed companies have the ability to issue uncertificated shares so that they can be eligible to participate in a direct registration program. Accordingly, the Amendments were adopted to provide for a system of issuance, recordation and transfer of the Company’s common stock by electronic or other means not involving any issuance of physical certificates. The Company’s Amended and Restated Bylaws are attached as Exhibit 3.1 and the foregoing description is qualified by reference to the actual text of the Amendments. Item 9.01Financial Statements and Exhibits. Exhibits Exhibit Number Description 3.1 Amended and Restated Bylaws of Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. STERLING BANKS, INC. Date:September 26, 2007 By: /s/ Robert King Robert King President and Chief Executive Officer EXHIBITS Exhibit Number Description 3.1 Amended and Restated Bylaws of Company.
